
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5



FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT


        This Fifth Amendment to Employment Agreement is made and entered into as
of January 16, 2002, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Thomas Martin ("Executive").


Recitals


A)On March 31, 1998 an Employment Agreement was made and entered into by and
between Employer and Executive.

B)On March 31, 1999 a First Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

C)On November 22, 1999, a Second Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

D)On January 11, 2000, a Third Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

E)On January 24, 2001, a Fourth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

F)Pursuant to a Memorandum dated October 16, 2001, Executive's Annual Base
Salary was increased to $190,000, effective as of September 1, 2001.

G)Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:


Agreement


1)Section 3.1 of the Employment Agreement, which provides:

        3.1    Term.    The term of Executive's employment hereunder shall
commence on April 1, 1998 and shall continue until March 31, 2002 unless sooner
terminated or extended as hereinafter provided (the "Employment Term").

        is hereby amended, effective as of January 16, 2002, to provide as
follows:

        3.1    Term.    The term of Executive's employment hereunder shall
commence on April 1, 1998 and shall continue until March 31, 2003 unless sooner
terminated or extended as hereinafter provided (the "Employment Term").

2)All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

        Executed in San Diego, California, as of the date first written above.

EXECUTIVE   EMPLOYER
 
 
PRICESMART, INC.
Thomas Martin
 
By: /s/ Gilbert A. Partida
/s/ Thomas Martin
 
Name: Gilbert A. Partida
 
 
Its: Chief Executive Officer

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5



FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT
Recitals
Agreement
